EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) by and between Medis Technologies
Ltd., a Delaware corporation (the “Company”) with executive offices at 805 Third
Avenue, New York, New York 10022, and Jose Mejia (“Executive”) is hereby entered
into and effective as of September 19, 2008.
 
 
RECITALS
 
WHEREAS, the Company wishes to employ Executive as its President and Chief
Executive Officer and Executive wishes to be employed by the Company in such
capacities, pursuant to the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, it is hereby agreed as
follows:
 
 
AGREEMENTS
 
1.             Employment and Duties.
 
(a) The Company hereby employs Executive in the positions of President and Chief
Executive Officer of the Company (and such other positions consistent with his
status as the President and Chief Executive Officer of the Company as shall be
reasonably assigned to Executive by the Company’s Board of Directors (the
“Board”)). Executive shall have all of the normal and customary
responsibilities, duties and authorities customarily accorded to, and expected
of, such positions, including those as may be established by the Board; provided
that the nature of such responsibilities, duties and authorities shall not be
materially inconsistent with Executive’s positions and duties hereunder or with
those customarily accorded to, and expected of, a chief executive officer of a
company similar to the Company. The Executive shall be included as a director
nominee for the Company’s 2009 Annual Meeting of Stockholders and the Company’s
annual meetings of stockholders thereafter through the end of the Term (as
defined in Section 4 hereof), and the Executive agrees to so serve, if elected
by the Stockholders of the Company, through the end of the Term but not
thereafter.
 
(b) Executive hereby accepts this employment upon the terms and conditions
contained herein and agrees to devote his full business time, attention and
efforts to promote and further the business of the Company.  Executive shall
not, during the Term of his employment hereunder, be engaged in any other
business activity pursued for gain, profit or other pecuniary advantage without
the prior consent of the Board.  Notwithstanding the foregoing limitations,
provided that such activities neither interfere with the discharge of the duties
and responsibilities of Executive hereunder nor violate the terms of Section 3
hereof, Executive shall be able to: (i) devote occasional business time to
charitable, industry trade group and community activities and making personal
passive investments in publicly traded securities in general and in competitors
of the Company and its subsidiaries and affiliates; provided that Executive
shall not in any event own more than 2% of the issued and outstanding securities
of any such publicly traded company; and (ii) continue to serve as a member of
the Board of Directors of Pella Windows and Doors and Liberty Property Trust,
and serve on any committee thereof.
 

--------------------------------------------------------------------------------


(c) The Company shall provide to Executive offices in the City of New York,
County of New York for the performance of Executive’s services. The Company may,
from time to time, require Executive to travel in carrying out Executive’s
duties pursuant to this Agreement, including but not limited to the Company’s
other offices and facilities.
 
(d) Executive faithfully shall adhere to, execute and fulfill all policies
lawfully established by the Board acting in good faith.
 
2.             Compensation.  For all services rendered by Executive in any
capacity required hereunder, the Company shall compensate Executive as follows:
 
(a) Base Salary.  During the Initial Term (as defined in Section 4 hereof),
Executive shall be paid a base salary at a rate of $350,000 per year (or
pro-rated amount for any partial year during the Initial Term) (the “Base
Salary”), payable on a regular basis in accordance with the Company’s standard
payroll procedures, but not less frequently than monthly. For each successive
Renewal Term (as defined in Section 4 hereof), the Base Salary shall be reviewed
by the Board or the compensation committee thereof (the “Compensation
Committee”) after consultation with Executive and may be increased, as
determined in good faith relying in part on such consultation, by the Board or
the Compensation Committee.
 
(b) Equity Incentive Compensation.
 
(i)  
Upon the execution of this Agreement (the “Date of Grant”), the Company will
issue to the Executive options to purchase 250,000 shares of the Company’s
common stock (the “Incentive Options”) under the Company’s 2007 Equity Incentive
Plan (the “Incentive Plan”). The Incentive Options will (1) bear an exercise
price per share equal to 100% of the closing price of the underlying shares on
the Date of Grant, (2) be exercisable for a period of 7 years from the Date of
Grant, (3) provide for vesting of 100,000 shares on the one year anniversary of
the Date of Grant, 100,000 shares on the two year anniversary of the Date of
Grant and 50,000 shares on the three year anniversary of the Date of Grant, (4)
immediately vest in full, to the extent unvested, and be fully exercisable, upon
any termination of Executive by the Company without cause or by Executive for
Good Reason (as defined in Section 4(d) hereof), (5) be issued as incentive
stock options (as such term is defined under Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”)) to the extent permissible under
applicable law and the Incentive Plan (for example, generally, the favorable tax
treatment of incentive options are limited to $100,000 in any one year, computed
by multiplying the exercise price of an option by the number of shares vesting
in that year), (6) be subject to termination and other provisions as set forth
in the Stock Option Agreement setting forth the terms of the Incentive Options,
attached hereto as Exhibit A, and (7) otherwise have such other terms and
conditions that are no less favorable to Executive than the terms and conditions
applicable to stock options granted at or about the same time to other senior
executives or directors of the Company.

 
2

--------------------------------------------------------------------------------


(ii)  
Upon the execution of this Agreement, the Company will issue to the Executive
warrants to purchase 125,000 shares of the Company’s common stock (the
“Warrants”). The Warrants will (1) bear an exercise price per share equal to
100% of the closing price of the underlying shares on the Date of Grant, (2) be
exercisable for a period of 7 years from the Date of Grant, (3) provide for
vesting of 50,000 shares on the one year anniversary of the Date of Grant,
25,000 shares on the two year anniversary of the Date of Grant and 50,000 shares
on the three year anniversary of the Date of Grant, (4) immediately vest in
full, to the extent unvested, and be fully exercisable, upon any termination of
Executive by the Company without cause or by Executive for Good Reason and (5)
be subject to termination and other provisions as set forth in the Warrant
Agreement setting forth the terms of the Warrants, attached hereto as Exhibit B.

 
(iii)  
The Company may at any time and from time to time in its sole discretion
consider Executive for future annual or other grants of stock options,
restricted shares or other forms of equity incentive compensation.

 
(c) Vacation.  Executive shall be entitled to four (4) weeks (i.e., twenty (20)
days) paid vacation per year, pro-rated for partial years (the “Annual Vacation
Days”); provided, however, that Executive shall not be compensated for any
unused Annual Vacation Days or Carryforward Vacation Days (as defined below)
upon termination of this Agreement or Executive’s employment by the Company.
Executive shall be entitled to carry forward his unused Annual Vacation Days
from each year, but only up to the lesser of (i) thirty percent (30%) of the
Annual Vacation Days or (ii) the number of unused Annual Vacation Days from that
year  (by way of illustration, if no vacation is taken in a particular year,
then 6 days will be carried forward to the next year (30% of 20 days), but if 15
days of vacation are taken in a particular year, then 5 days will be carried
forward to the next year) (the “Carryforward Vacation Days”).
 
(d) Incentive Bonus Plan.  Commencing on and for the fiscal year ending December
31, 2009 and annually thereafter until termination of this Agreement, Executive
shall be eligible to receive a fiscal year end performance bonus (the “Bonus”),
which shall constitute a wage, based upon the Company’s level of achievement of
pre-established performance goals that shall be determined by the Board and the
Compensation Committee (acting in good faith), but only after consultation with
the Executive, based on the Board approved budget for such year (excluding
extraordinary gains). Such pre-established performance goals shall be reduced to
writing and delivered to the Executive upon adoption prior to the commencement
of the fiscal year to which such pre-established performance goals relate. The
Bonus, if any, will be paid to Executive in accordance with policies established
by the Board or the Compensation Committee, from time to time, with respect to
the method and timing for payment of bonuses to executives of the Company
generally, and shall be paid pro rata for partial fiscal years.
 
 
3

--------------------------------------------------------------------------------


(e) Benefits and Other Compensation.  Executive shall be entitled to receive
additional benefits and compensation from the Company in such form and to such
extent as specified below:
 
(i)  
The Company shall include Executive as a covered insured under its Directors and
Officers insurance policy and any other liability or similar insurance policies,
if provided to other senior executives of the Company.

 
(ii)  
The Company shall make payments aggregating $35,000 to Executive for relocation
expenses, which payments shall be payable by the Company in three installments,
as follows: (1) on December 31, 2008; $11,667.00; (2) on March 31, 2009,
$11,667.00; and (3) on June 30, 2009, $11,666.00.

 
(iii)  
Reimbursement for all business travel and other out-of-pocket expenses actually,
reasonably and properly incurred by Executive in the performance of his services
pursuant to this Agreement.  All reimbursable expenses shall be appropriately
documented in reasonable detail by Executive upon submission of any request for
reimbursement, and in a format and manner consistent with the Company’s expense
reporting policy, and shall be reimbursed no less than on a monthly basis.

 
(iv)  
An automobile allowance of $600.00 per month during the Term.

 
(f) Payment.  Except as otherwise provided herein, payment of all compensation
and benefits to Executive hereunder shall be made in accordance with the
relevant Company policies in effect from time to time, including normal payroll
practices, and shall be subject to all applicable employment and withholding
taxes and source deductions.
 
(g) Cessation of Employment.  In the event Executive shall cease to be employed
by the Company for any reason, Executive’s compensation and benefits shall cease
on the date of such event, except as otherwise provided herein.
 
3.             Non-Competition Agreement.
 
(a) Executive shall not, without the prior consent of the Board, during any
Term  and for the Applicable Period, for himself or on behalf of, or in
conjunction with, any other person, company, partnership, corporation, entity or
business of whatever nature, either directly or indirectly:
4

--------------------------------------------------------------------------------


 
(i)  
engage, as an officer, director, shareholder, member, manager, owner, partner,
joint venturer, trustee, or in a managerial capacity, whether as an executive,
independent contractor, agent, consultant or advisor, or as a sales
representative, in any business selling any products or services that compete
with the products or services offered by the Company at the time of termination
of Executive’s employment hereunder, anywhere in the United States and in any
other country in which the Company does business;

 
(ii)  
solicit any person who is at that time, or at any time within the preceding
ninety (90) days of the time of the proposed call was, an employee of the
Company, for the purpose, or with the intent, of enticing such employee away
from, or out of, the employ of the Company or for the purpose of hiring such
employee for Executive or any other Person; provided, however, that this Section
3(a)(ii) shall not apply to any person who independently contacts Executive
during the Applicable Period in response to a general solicitation by a person
or entity with which Executive is affiliated published in a newspaper or other
publication of general circulation that is not specifically targeted at the
Company’s employees; or

 
(iii)  
solicit any person or entity that is at that time, or that was, at any time
within the twelve (12) months prior to that time, a customer of the Company, for
the purpose of soliciting or selling products or services in competition with
the Company.

 
For the purposes of this Agreement the term “Applicable Period” shall mean
twelve (12) months from the date Executive ceases to be an employee of the
Company, regardless of the reason for separation.
 
(b) Because of the difficulty of measuring economic losses to the Company as a
result of a breach of the foregoing covenant, and because of the immediate and
irreparable damage that could be caused to the Company for which it would have
no other adequate remedy, Executive agrees that the foregoing covenant may be
enforced by the Company in the event of breach by him, by injunctions and
restraining orders, without the necessity of posting a bond or other security.
 
(c) It is agreed by the parties that the foregoing covenants in this Section 3
impose a reasonable restraint on Executive in light of the activities, business
and plans of the Company on the date of the execution of this Agreement, and
Executive’s compensation hereunder, in part, constitutes consideration for this
covenant; but it is also the intent of the Company and Executive that such
covenants be construed and enforced in accordance with any change in the
activities, business or plans of the Company throughout the term of this
Agreement.
 
5

--------------------------------------------------------------------------------


(d) The covenants in this Section 3 are severable and separate, and the
unenforceability of any specific covenant or part thereof shall not affect the
remainder of such covenant or provisions of any other covenant.
 
(e) All of the covenants in this Section 3 shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Executive against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
of such covenants; provided that the Company is not in breach of any obligation
with respect to the payment of Severance (as defined in Section 4(e) hereof) and
the Company’s breach of such obligation is a result of circumstances other than
Executive’s breach of Section 3 or Section 6 hereof.
 
(f) Notwithstanding any of the foregoing, if any applicable law shall reduce the
time period or scope during which Executive shall be prohibited from engaging in
any competitive activity described in Section 3(a) hereof, the period of time or
scope for which Executive shall be prohibited pursuant to Section 3(a) hereof
shall be the maximum time or scope permitted by law.
 
4.             Term; Termination; Rights on Termination.  The term of this
Agreement shall begin on the date hereof and shall continue until December 31,
2011 (the “Initial Term”) and, unless terminated as herein provided, shall be
automatically renewed at the end of the Initial Term for a period of one (1)
year and thereafter for successive one (1) year terms (each such one (1) year
term, a “Renewal Term”), on the same terms and conditions contained herein with
such changes, additions, deletions or modifications as may be agreed to in
writing by Executive and the Company  (the Initial Term and each Renewal Term,
each a “Term”), until either party notifies the other party in writing at least
one hundred twenty (120) days prior to the expiration of the then current Term
that he or it does not want the Term to so renew. It is acknowledged and
understood that this Agreement shall remain in full force and effect during any
notice period until the actual termination date hereof, subject to the terms
hereof. This Agreement and Executive’s employment may be terminated in any one
of the following ways:
 
(a) Death.  Executive’s employment hereunder shall immediately terminate upon
his death, and the Company shall pay to Executive’s estate (i) all Base Salary
earned as of the date of his death but unpaid, (ii) Bonus amounts, if any,
earned as of the date of his death but unpaid and (iii) all other unpaid
benefits from the period prior to the date of his death.
 
(b) Disability.  If, as a result of the Executive’s incapacity due to physical
or mental illness, the Executive shall not have performed his duties hereunder
on a full-time basis for three (3) consecutive months or for one hundred twenty
(120) days in any twelve (12) month period, the Executive’s employment under
this Agreement may be terminated by the Company upon ten (10) days written
notice if Executive is unable to resume his full time duties at the conclusion
of such notice period.  The Executive’s compensation during any period of
disability prior to the effective date of such termination shall be the amounts
normally payable to him in accordance with his then current annual Base Salary,
reduced by the amounts of disability pay, if any, paid to the Executive under
any Company disability program. The Executive shall not be entitled to any
further salary or other compensation from the Company for any period subsequent
to the effective date of such termination, except for (i) all Base Salary earned
as of the date of such termination but unpaid, (ii) Bonus amounts, if any,
earned as of the date of his termination but unpaid, (iii) all other unpaid
benefits from the period prior to the date of such termination, and (iv) any
other pay and benefits, if any, in accordance with then existing severance
policies of the Company and Company benefit plans.
 
6

--------------------------------------------------------------------------------


(c) Termination by Company.
 
(i)  
For Cause.  The Company may terminate the Agreement immediately upon written
notice to Executive for cause, which shall mean: (1) Executive’s willful
misconduct or gross negligence in the performance or nonperformance of any of
Executive’s material duties and responsibilities hereunder; (2) Executive’s
continued and willful refusal promptly to follow any lawful direction of the
Board, provided that if the Executive disagrees in good faith with such lawful
direction in writing within a reasonable period of time after such lawful
direction is given, then the Board and the Executive shall in good faith discuss
such disagreement and attempt to resolve same within a reasonable period of time
based on the facts and circumstances of the disagreement, provided further that
if such disagreement is not so resolved, the Executive shall promptly follow and
comply with such lawful direction of the Board; (3) Executive’s willful
misconduct or gross negligence in the performance or intentional nonperformance
of his duties and responsibilities (regardless of materiality) under this
Agreement, which in the aggregate, constitute a material nonperformance
hereunder; (4) Executive’s willful misrepresentation, fraud, illegal drug abuse,
or misconduct with respect to the business or affairs of the Company, which
materially and adversely affects, or can reasonably be expected so to affect,
the operations, prospects or reputation of the Company; (5) Executive’s
conviction of or plea of nolo contendere to a felony or other crime involving
moral turpitude; (6) Executive’s material breach of any fiduciary duty owed to
the Company or breach of the provisions of Section 3 or Section 6 hereof, which
breach is not cured within ten (10) days of written notice to Executive or is
incapable of cure; (7) any other willful and material breach by Executive of
this Agreement that is not cured within ten (10) days of written notice to
Executive or is incapable of cure; or (8) any other errors, acts or omissions or
any other reason which constitutes termination for cause under applicable law.
In the event of a termination for cause, as contemplated in this subsection
4(c)(i), the Company shall have no further obligation to make any payments to
Executive or to provide any other benefits to him hereunder except for any Base
Salary, reimbursement or other benefits that have accrued or vested but not been
paid as of the effective date of such termination.

 
7

--------------------------------------------------------------------------------


(ii)  
Without Cause. The Company may at any time during any Term terminate this
Agreement, if such termination is approved by the Board.  In the event of a
termination by the Company without cause, or upon the failure by the Company to
agree to renew the Term pursuant to Section 4 hereof and the Executive in good
faith wishes to renew such Term, the Company’s obligations hereunder shall be as
follows: (1) paying Severance to Executive in accordance with subsection 4(e)
hereof; (2) paying a pro rata Bonus for the year of such termination; and (3)
providing to Executive any other benefits hereunder that have accrued or vested
but have not been paid as of the effective date of such termination.  The
payments hereunder shall be made as and when such payments would have been made
had Executive’s employment not have terminated hereunder. The Company’s
obligation to pay the amount referred to in subsection 4(c)(ii)(1) shall be
subject to Executive’s duty to mitigate his damages following the date on which
this Agreement is terminated in accordance with this subsection 4(c)(ii). Except
as provided herein, all other obligations of the Company under this Agreement
shall cease as of the date of termination. The payments and other benefits due
to Executive hereunder shall be inclusive of all statutory or other legal
severance entitlements of Executive.

 
(d) Termination by Executive.  Executive may at any time during the Term
terminate his employment hereunder (i) upon One Hundred Twenty (120) days prior
written notice to the Company for any reason other than for Good Reason or (ii)
for Good Reason.  For purposes of this Agreement, “Good Reason” means the
occurrence of any one or more of the following events unless Executive
specifically agrees in writing by the Company and the Executive that such event
shall not be Good Reason: (A) any material breach of this Agreement by the
Company; provided, however, that no such material breach described in this
subsection shall constitute Good Reason unless Executive gives the Company ten
(10) days’ prior written notice of such act or omission and the Company fails to
cure such act or omission within the ten (10) day period after delivery of such
notice (except that Executive shall not be required to provide such notice in
case of intentional acts or omissions by the Company or more than once in cases
of repeated acts or omissions); or (B) the failure of the Company to assign this
Agreement to a successor to the Company or failure of a successor to the Company
to explicitly assume and agree to be bound by this Agreement.
 
(e) Severance.  If Executive’s employment is terminated by the Company pursuant
to Section 4(c)(ii) or by Executive for Good Reason, the Company shall, subject
to Executive’s execution of a release, whereby the Executive releases the
Company from all statutory and other claims or rights that Executive may have
against the Company and its current and former officers, directors, and
employees, including, but not limited to, all statutory claims
 
8

--------------------------------------------------------------------------------


or rights relating to Executive’s employment and/or termination (but excluding
any claims or rights relating to the Company's obligations to pay Executive
Severance due and owing to him hereunder), in a form reasonably acceptable to
the Company (a “Release”), continue to pay Executive his then current Base
Salary (the “Severance”) for a period of twelve (12) months (the “Severance
Period”).  The Severance is expressly understood and agreed not to be salary or
payroll compensation to an Executive, but rather, severance to a former
Executive. Notwithstanding anything herein to the contrary, if Executive has
breached a provision of Section 6 of this Agreement, or has breached a provision
of Section 3 or Section 5 of this Agreement and Executive has failed to cure
such breach within ten (10) days of notice from the Company describing such
breach in reasonable detail, then the Severance payments shall terminate
immediately. In the event Executive executes a Release in accordance with this
Section 4(e), the Company shall execute a release, whereby the Company releases
the Executive from all statutory and other claims or rights that the Company may
have against the Executive; provided that such release shall immediately and
with no further action on the part of either party be of no force and effect,
and shall be null and void, if following the Executive’s termination of
employment circumstances arise or are discovered with respect to the Executive
that would have constituted cause for termination of employment hereunder.
 
(f) Deferral of Payments Necessary to Avoid Taxation Under Code Section
409A.  The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and guidance promulgated thereunder (collectively
“Section 409A”) and, accordingly, to the maximum extent permitted, this
Agreement will be interpreted to be in compliance therewith. Notwithstanding any
provision to the contrary in this Agreement, to the extent that the Executive is
a “specified employee” within the meaning of that term under Section
409A(a)(2)(B) of the Code, then with regard to any payment or the provision of
any benefit that is required to be delayed in compliance with Section
409A(a)(2)(B) of the Code, such payment or benefit will not be made or provided
prior to the earlier of (i) the expiration of the six-month period measured from
the date of the Executive’s “separation from service” (as such term is defined
under Section 409A) or (ii) the date of the Executive’s death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 4(f) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) will be
paid or reimbursed to the Executive in a lump sum, and any remaining payments
and benefits due under this Agreement will be paid or provided in accordance
with the normal payment dates specified for them herein. Notwithstanding the
foregoing, to the extent that the foregoing applies to the provision of any
ongoing welfare benefits to the Executive that would not be required to be
delayed if the premiums therefore were paid by the Executive, the Executive will
pay the full cost of premiums for such welfare benefits during the Delay Period
and the Company will pay the Executive an amount equal to the amount of such
premiums paid by the Executive during the Delay Period promptly after its
conclusion.
 
5.             Inventions.  Executive shall disclose promptly to the Company any
and all significant conceptions and ideas for inventions, improvements and
valuable discoveries, whether patentable or not, that have been conceived or
made prior to the date hereof or that are conceived or made by Executive
following the date hereof, solely or jointly with another, during any Term and
that are directly related to the business or activities of the Company whether
or not conceived during or after regular business hours or using any property or
facilities of the
 
9

--------------------------------------------------------------------------------


Company.  Executive hereby assigns and agrees to assign all of his right, title
and interest in and to any such intellectual property to the Company or its
nominee and Executive hereby expressly waives any and all moral rights he may
have in or in relation to such intellectual property.  Executive covenants and
agrees to sign all such documents, instruments or agreements and to perform all
such acts or otherwise assist the Company as are reasonably necessary in order
to perfect and give effect to the foregoing assignment of intellectual property
rights and, to the extent applicable, waiver of moral rights therein.  Executive
agrees that all such materials that he develops or conceives and/or documents
related thereto during such period shall be deemed works made-for-hire for the
Company within the meaning of the copyright laws of the United States or any
similar or analogous law or statute of any other jurisdiction, and accordingly,
the Company shall be the sole and exclusive owner for all purposes for the
distribution, exhibition, advertising and exploitation of such materials or any
part of them in all media and by all means now known or that may hereafter be
devised, throughout the universe in perpetuity.  Executive agrees that in
furtherance of the foregoing, he shall disclose, deliver and assign to the
Company all such conceptions, ideas, improvements and discoveries and shall
execute all such documents, including patent, trademark and copyright
applications, as the Company reasonably shall deem necessary to further document
the Company’s ownership rights therein and to provide the Company the full and
complete benefit thereof.  Should any arbitrator or court of competent
jurisdiction ever hold that such materials do not constitute works
made-for-hire, Executive hereby irrevocably assigns to the Company, and agrees
that the Company shall be the sole and exclusive owner of, all right, title and
interest in and to all such materials, including the patents, trademarks,
copyrights and any other proprietary rights arising therefrom.  Executive
reserves no rights with respect to any such materials, and hereby acknowledges
the adequacy and sufficiency of the compensation paid and to be paid by the
Company to Executive for the materials and the contributions he will make to the
development of any such information or materials.  Executive agrees to cooperate
with all lawful efforts of the Company to protect the Company’s rights in and to
any or all of such information and materials and will, at the request of the
Company, execute any and all instruments or documents reasonably necessary or
desirable in order to register, establish, acquire, prosecute, maintain, perfect
or defend the Company’s rights in and to such information and materials.
 
6.             Confidential Information and Trade Secrets.  Executive
acknowledges and agrees that all Confidential Information, Trade Secrets and
other property delivered to, or compiled by, Executive by or on behalf of the
Company or its representatives, vendors or customers that pertain to the
business of the Company shall be, and remain, the property of the Company and be
subject at all times to its discretion and control.  Executive agrees that he
shall maintain strictly the confidentiality of, and shall not disclose any such
Confidential Information or Trade Secrets to any person without the prior
written consent of the Board.
 
For purposes hereof, the parties agree that “Confidential Information” means and
includes:
 
·  
All business or financial information, plans, processes and strategies, market
research and analyses, projections, financing arrangements, franchising
arrangements and agreements, consulting and sales methods and techniques,
expansion plans, forecasts and forecast assumptions, business practices,
operations and procedures, marketing and merchandising information, distribution
techniques, customer information and other business information, including
records, designs, patents, business plans, financial statements, manuals,
memoranda, lists and other documentation respecting the Company;

 
10

--------------------------------------------------------------------------------


·  
All information and materials that are proprietary and confidential to a third
party and that have been provided to the Company by such third party for the
Company’s use; and

 
·  
All information derived from such Confidential Information.

 
Confidential Information shall not include information and materials that are
(i) already, or otherwise become, known by, or generally available to, Executive
or the public, other than as a result of an act or omission by the Executive in
breach of the provisions of this Agreement or any other applicable agreement
between the Executive and the Company or by another party in violation of an
obligation of confidentiality to the Company; (ii) required to be disclosed for
Executive not to be in violation of any applicable law or regulation;
(iii) required to be disclosed by Executive in connection with the enforcement
of any of his rights under this Agreement or any other agreements between
Executive and the Company; or (iv) required to be disclosed pursuant to an order
of, or are necessary to be disclosed in connection with any litigation or other
proceeding in which testimony is compelled before, any court or like entity or
governmental authority; provided that in any such case, Executive shall provide
the Company with prompt notice of such request, order or intended disclosure,
cooperate reasonably with the Company in resisting or limiting, as appropriate,
the disclosure of such Confidential Information via a protective order or other
appropriate legal action, and shall not make disclosure pursuant thereto until
the Company has had a reasonable opportunity to resist such disclosure, unless
he is ordered otherwise pursuant to an order of a court of competent
jurisdiction or he is advised by his counsel that such disclosure must be made
at such time to avoid any legal penalty.
 
For purposes hereof, the term “Trade Secret” shall mean trade secrets of the
Company, including, without limitation, the whole or any portion or phase of any
scientific or technical information, design, process, formula, concept, data
organization, manual, other system documentation, or any improvement of any
thereof, in any case that is valuable and secret (in the sense that it is not
generally known to the Company’s competitors).
 
7.             Return of Company Property; Termination of Employment.  At such
time as Executive’s employment with the Company is terminated for any reason
under Sections 4(b), 4(c) or 4(d) hereof, he shall be required to participate in
an exit interview for the purpose of assuring a proper termination of his
employment and his obligations hereunder.  On or before the actual date of any
termination, Executive or his representatives shall return to the Company all of
the Company’s records, materials and other physical objects obtained during his
employment with the Company, including, without limitation, all Company credit
cards and access keys and all materials, containing or derived from any Trade
Secrets or Confidential Information.
 
8.             No Prior Agreements.  Executive hereby represents and warrants to
the Company that the execution of this Agreement by Executive and his employment
by the Company and the performance of his duties hereunder will not violate or
be a breach of any agreement with a former employer, client or any other person
or entity.  Further, Executive agrees to indemnify the Company for, and hold the
Company harmless from, and against, all claims by any third party that such
third party may now have, or may hereafter come to have, against the Company
based upon, or arising out of, any violation of breach or any noncompetition,
invention or secrecy agreement between Executive and such third party that was
in existence as of the date of this Agreement, and all other expenses directly
related thereto incurred by the Company, including, but not limited to,
reasonable attorneys’ fees and expenses and expenses of investigation.
 
11

--------------------------------------------------------------------------------


9.             Non-disparagement.  The Parties agree that, other than in
connection with any lawsuit, arbitration or other proceeding arising from or
relating to this Agreement, (a) Executive will not denigrate, disparage,
criticize, or make any negative statements concerning the Company or its
affiliates or any of their respective officers, directors or employees and (b)
the Company will not denigrate, disparage, criticize, or make any negative
statements concerning Executive.
 
10.           Binding Effect; Assignment.  This Agreement shall be binding upon,
inure to the benefit of and be enforceable by the parties hereto and their
respective heirs, legal representatives, successors and assigns.  Executive
understands that he has been selected for employment by the Company on the basis
of his personal qualifications, experience and skills.  Executive agrees,
therefore, that he cannot assign all or any portion of his performance
obligations under this Agreement.
 
11.           Complete Agreement.  Executive has no oral representations,
understandings or agreements with the Company or any of its affiliates or any of
its officers, directors or representatives covering the same subject matter as
this Agreement and the Exhibits hereto. This written Agreement and the Exhibits
hereto are the final, complete and exclusive statement and expression of the
agreement between the Company and Executive regarding the subject matter
contained herein and therein and of all the terms of this Agreement and the
Exhibits, it cannot be varied, contradicted or supplemented by evidence of any
prior or contemporaneous oral or written agreements and any such prior
agreements are hereby superseded by this Agreement.
 
12.           Notices.  
 
(a) Any notice, designation, communication, request, demand or other document,
required or permitted to be given or sent or delivered hereunder to any party
hereto shall be in writing and shall be sufficiently given or sent or delivered
if it is:
 
(i)  
delivered personally to the Executive or, in the case of the Company, to the
address and person noted below,

 
(ii)  
sent to the party entitled to receive it by registered mail, postage prepaid,
mailed in the United States,

 
(iii)  
sent by facsimile machine.

 
(b) Notices shall be sent to the following addresses or facsimile numbers:
 
(i)  
in the case of the Executive,
     
Jose Mejia
185 Corwin Street
San Francisco, California 94114
Facsimile: (415) 520-5664

                                        

                                       
12

--------------------------------------------------------------------------------


(ii)  
in the case of the Company,
     
Medis Technologies Ltd.
805 Third Avenue
New York, New York 10022
Attention:  Board of Directors
Facsimile:   (212) 935-9216


with a copy to,


Herrick, Feinstein LLP
2 Park Avenue
New York, New York 10022
Attention: Stephen E. Fox, Esq.
Facsimile: (212) 545-3476

 
 
or to such other address or facsimile number as the party entitled to or
receiving such notice, designation, communication, request, demand or other
document shall, by a notice given in accordance with this section, have
communicated to the party giving or sending or delivering such notice,
designation, communication, request, demand or other document.
 
(c) Any notice, designation, communication, request, demand or other document
given or sent or delivered as aforesaid shall:
 
(i)  
if delivered as aforesaid, be deemed to have been given, sent, delivered and
received on the date of delivery;

 
(ii)  
if sent by mail as aforesaid, be deemed to have been given, sent, delivered and
received (but not actually received) on the third business day following the
date of mailing; and

 
(iii)  
if sent by facsimile machine, be deemed to have been given, sent, delivered and
received on the date the sender receives the facsimile answer back confirming
receipt by the recipient.

 
13.           Severability; Pleadings.  It is the intention of the parties that
the provisions hereof shall be enforceable to the fullest extent permitted under
applicable law, and that the unenforceability of any provision hereof, or any
portion thereof, shall not render unenforceable or otherwise impair any other
provisions or portions thereof.  If any provision of this Agreement is
determined by a court of competent jurisdiction to be unenforceable, void or
invalid in whole or in part, this Agreement shall be deemed amended to delete or
modify, as necessary, the offending provisions or portions thereof and to alter
the bounds thereof, including specifically, any time, place and manner
restrictions contained in any of the restrictive covenants contained herein, in
order to render it valid and enforceable.  In any event, the balance of this
Agreement shall be enforced to the fullest extent possible without regard to
such unenforceable, void or
 
13

--------------------------------------------------------------------------------


invalid provisions or part thereof. The Section headings herein are for
reference purposes only and are not intended in any way to describe, interpret,
define or limit the extent or intent of the Agreement or of any part hereof.
 
14.           Company Actions.  Executive acknowledges that, except as provided
in Section 3(e) hereof, in any action by the Company to enforce the provisions
of this Agreement, claims asserted by Executive against the Company arising out
of his employment with the Company or otherwise shall not constitute a defense
to enforcement of his obligations hereunder.
 
15.           Governing Law and Forum.  This Agreement shall in all respects be
construed according to the laws of the State of New York, without regard to its
choice of law principle (other than Section 5-1401 of the General Obligations
Law of the State of New York). The Company and the Executive agree that any
claims concerning the rights and obligations of the parties or any other issue
arising under this Agreement shall be brought in New York Supreme Court, County
of New York, or the United States District Court for the Southern District of
New York, and that such courts shall have exclusive jurisdiction over litigation
involving any such claims. The Company and the Executive agree to submit to the
jurisdiction of such courts and that they will not raise lack of personal
jurisdiction or inconvenient forum as defenses in any such litigation.
 
16.           Counterparts.  This Agreement may be executed in counterparts and
any party hereto may execute any such counterpart, each of which when executed
and delivered shall be deemed to be an original and all of which counterparts
taken together shall constitute but one and the same instrument.  This Agreement
shall become binding when all counterparts taken together shall have been
executed and delivered (which deliveries may be by facsimile) by the parties.
 
17.           Modifications.  This Agreement may not be changed, waived,
discharged or terminated orally, but only by an instrument in writing signed by
the party against which enforcement of such change, waiver, discharge or
termination is sought, or his or its duly authorized representative or
officer.  No waiver by Executive or the Company of any breach of any provision
hereof will be deemed a waiver of any prior or subsequent breach of the same or
any other provision.  The failure of Executive or the Company to exercise any
right provided herein will not be deemed on any subsequent occasions to be a
waiver of any right granted hereunder to either of them.
 
18.           Survival.  The provisions of Sections 3, 4(e), 4(f), 5, 6, 7, 8
and 9 hereof shall survive termination of this Agreement for any reason.
 
19.           EXECUTIVE ACKNOWLEDGES THAT, BEFORE SIGNING THIS AGREEMENT, HE WAS
GIVEN AN OPPORTUNITY TO READ IT, CAREFULLY EVALUATE IT, AND ASK ANY QUESTIONS HE
MAY HAVE HAD REGARDING IT OR ITS PROVISIONS. EXECUTIVE ALSO ACKNOWLEDGES THAT HE
HAD THE RIGHT TO HAVE THIS AGREEMENT REVIEWED BY INDEPENDENT LEGAL COUNSEL OF
HIS CHOOSING AND THAT THE COMPANY GAVE HIM A REASONABLE PERIOD OF TIME TO DO SO
IF HE SO WISHED.  EXECUTIVE FURTHER ACKNOWLEDGES THAT HE IS NOT BOUND BY ANY
AGREEMENT THAT WOULD PREVENT HIM FROM PERFORMING HIS DUTIES AS SET FORTH HEREIN,
NOR DOES HE KNOW OF ANY OTHER REASON WHY HE WOULD NOT BE ABLE TO PERFORM HIS
DUTIES AS SET FORTH HEREIN.
 
 
[SIGNATURES APPEAR ON NEXT PAGE]
 
 
14

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the day and year first above written.
 
 

  COMPANY:           MEDIS TECHNOLOGIES LTD.                
 
By:
/s/ Robert K. Lifton       Name:  Robert K. Lifton       Title:    Chairman    
                                                        EXECUTIVE:              
      /s/ Jose Mejia     Jose Mejia          

 
 
 
 
 
 


 






15

--------------------------------------------------------------------------------


EXHIBIT A
 
OPTION AGREEMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


MEDIS TECHNOLOGIES LTD.
 
2007 EQUITY INCENTIVE PLAN
 
STOCK OPTION AGREEMENT
 
 
 
AGREEMENT, dated as of September 19, 2008, between Medis Technologies Ltd., a
Delaware corporation (the “Company”), and Jose Mejia (the “Grantee”).
 
 
W I T N E S S E T H:
 
WHEREAS, as of April 18, 2007, the Company adopted the Medis Technologies Ltd.
2007 Equity Incentive Plan, as amended on August 11, 2008 (the “Plan”), which
Plan authorizes, among other things, the grant of options to purchase shares of
common stock, $.01 par value per share (“Common Stock”), of the Company to
directors, officers and employees of the Company and to other individuals;
 
 
WHEREAS, on the date hereof, the Grantee and the Company entered into an
Employment Agreement (as amended, restated, modified or replaced, the
“Employment Agreement”) pursuant to which, among other things, the Company
agreed to grant to Grantee the option documented herein; and
 
 
WHEREAS, the Company’s Compensation Committee, as administrator of the Plan, has
determined that it would be in the best interests of the Company to grant the
option documented herein.
 
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1              Definitions.  Capitalized terms not defined in this Agreement
shall have the meaning ascribed to such terms in the Plan.
 
2              Grant of Option. Subject to the terms and conditions of the Plan
and as set forth herein, the Company hereby grants to the Grantee, as of date
hereof, an option (the “Option”) to purchase from the Company all or any part of
an aggregate number of 250,000 shares of Common Stock (the “Optioned Shares”)
 
3              Vesting. Subject to such further limitations or conditions as are
provided in the Plan and as set forth herein, the Option shall become
exercisable at a per share price of $2.38 (“Exercise Price”), the Grantee having
the right hereunder to purchase from the Company the indicated number of
Optioned Shares upon exercise of the Option, on and after such dates, in
cumulative fashion:
 

Vesting Date  
Non−Qualified Stock Options
 
Incentive Stock Options
 
102 Capital Gains Track Option Award (with Trustee) (Israel)
 
102 Ordinary Income Track Option Award (with Trustee) (Israel)
 
102 Non-Trustee Option Award (Israel)
 
3(9) Option Award (Israel)
 
September 19, 2009
September 19, 2010
September 19, 2011
 
---
---
---
 
100,000
100,000
  50,000
 
---
---
---
 
---
---
---
 
---
---
---
 
---
---
---
 

 

--------------------------------------------------------------------------------


Only those Optioned Shares indicated above as “Incentive Stock Options” are
intended by the parties hereto to be, and be treated as, “incentive stock
options” (as such term is defined under Section 422 of the Code).
Notwithstanding the foregoing grant of Incentive Stock Options, to the extent
that the aggregate Fair Market Value of Optioned Shares with respect to which
the Incentive Stock Options are exercisable for the first time by the Grantee
during any calendar years exceeds one hundred thousand dollars ($100,000), such
Options shall be treated as Nonqualified Stock Options. The Option may not be
exercised with respect to less than 100 Optioned Shares (or the Optioned Shares
then subject to purchase under the Option, if less than 100 shares) or for any
fractional shares.
 
4              Termination of Option. (a)  The Option, to the extent not
previously exercised, shall terminate and become null and void on September 19,
2015 (the “Option Expiration Date”).
 
(b) Subject to the provisions of Section 5 hereof, and except as otherwise
provided in this Section 4, upon the Grantee’s ceasing for any reason to be
employed by the Company or a Subsidiary pursuant to the terms of the Employment
Agreement or otherwise (such occurrence being a “termination of the Grantee’s
employment”), the Option, to the extent not previously exercised, shall
terminate and become null and void twelve (12) months after such termination of
the Grantee’s employment, or upon the Option Expiration Date, whichever occurs
first.
 
(c) Upon a termination of the Grantee’s employment for Cause or if following the
Grantee’s termination of employment, circumstances arise or are discovered with
respect to the Grantee that would have constituted Cause for termination of
employment, the Option, to the extent not previously exercised, shall terminate
and become null and void immediately upon such termination of the Grantee’s
employment (or when such circumstances arise or are discovered).
 
(d) Subject to the provisions of Section 5 hereof, and except as otherwise
provided in this Section 4 (other than Section 4(b)), upon a termination of the
Grantee’s employment by reason of permanent disability (within the meaning of
Section 22(e)(3) of the Code) or by reason of the death of the Grantee, the
Option, to the extent not previously exercised, shall terminate and become null
and void twelve (12) months after such termination of the Grantee’s employment,
or upon the Option Expiration Date, whichever occurs first.
 
5              Exercisability. (a)  Upon a termination of the Grantee’s
employment for any reason, pursuant to the terms of the Employment Agreement or
otherwise, the Option shall be exercisable only to the extent that the Option is
vested and is in effect on the date of such termination of the Grantee’s
employment. Notwithstanding the foregoing, the Option shall immediately vest in
full, to the extent unvested, and be fully exercisable to the extent
unexercised, upon any termination of Grantee’s employment by the Company without
Cause or by Executive for Good Reason (as defined in the Employment Agreement).
 
2

--------------------------------------------------------------------------------


(b) To the extent exercisable, the Option may be exercised by a legal
representative on behalf of the Grantee in the event of such permanent
disability, or, in the case of the death of the Grantee, by the estate of the
Grantee or by any person or persons who acquired the right to exercise the
Option by bequest or inheritance or by reason of the death of the Grantee.
 
6              Manner of Exercise. (a)  The Option may be exercised in full at
one time or in part from time to time for the number of Optioned Shares then
exercisable by giving written notice, signed by the person exercising the
Option, to the Company, stating the number of Optioned Shares with respect to
which the Option is being exercised and the date of exercise thereof, which date
shall be at least five days after the giving of such notice.
 
(b) Full payment by the Grantee of the Exercise Price for the Optioned Shares
purchased shall be made on or before the exercise date specified in the notice
of exercise by delivery of (i) cash or a check payable to the order of the
Company in an amount equal to such Exercise Price, (ii) shares of Common Stock
owned by the Grantee having a Fair Market Value equal in amount to such Exercise
Price, or (iii) any combination of the preceding clauses (i) and (ii).
 
(c) The Company shall be under no obligation to issue any Optioned Shares unless
the person exercising the Option, in whole or in part, shall give a written
representation and undertaking to the Company which is satisfactory in form and
substance to counsel for the Company and upon which, in the opinion of such
counsel, the Company may reasonably rely, that he or she is acquiring such
Optioned Shares for his or her own account as an investment and not with a view
to, or for sale in connection with, the distribution of any such Optioned
Shares, and that he or she will make no transfer of the same except in
compliance with any rules and regulations in force at the time of such transfer
under the Securities Act of 1933, or any other applicable law.
 
(d) Upon exercise of the Option in the manner prescribed by this Section 6,
delivery of a certificate for the Optioned Shares then being purchased shall be
made at the principal office of the Company to the person exercising the Option
within a reasonable time after the date of exercise specified in the notice of
exercise.
 
7              Non−Transferability of Option. The Option shall not be assignable
or transferable by the Grantee other than by will or the laws of descent and
distribution, and shall be exercisable during the lifetime of the Grantee only
by the Grantee. The Option shall terminate and become null and void immediately
upon the bankruptcy of the Grantee, or upon any attempted assignment or transfer
except as herein provided, including without limitation, any purported
assignment, whether voluntary or by operation of law, pledge, hypothecation or
other disposition, attachment, trustee process or similar process, whether legal
or equitable, upon the Option.
 
8              No Special Employment Rights. Neither the granting of the Option
nor its exercise shall be construed to confer upon the Grantee any right with
respect to the continuation of his or her employment by the Company (or any
subsidiary of the Company) or interfere in any way with the right of the Company
(or any subsidiary of the Company), subject to the terms of the Employment
Agreement to the contrary, at any time to terminate such employment or to
increase or decrease the compensation of the Grantee from the rate in existence
as of the date hereof.
 
3

--------------------------------------------------------------------------------


9              Tax Consequences.  (a)  All tax consequences under any Applicable
Law which may arise from the grant of this Option or the exercise thereof, the
sale or disposition of any Optioned Shares granted hereunder or issued upon
exercise of this Option or from any other action of the Grantee in connection
with the foregoing shall be borne and paid solely by the Grantee, and the
Grantee shall indemnify the Company, and its Subsidiaries and Affiliates, and
shall hold them harmless against and from any liability for any such tax or
penalty, interest or indexation thereon. The Grantee agrees to, and undertakes
to comply with, any ruling, settlement, closing agreement or other similar
agreement or arrangement with any tax authority in connection with the foregoing
which is approved by the Company.  The Grantee is advised to consult with a tax
advisor with respect to the tax consequences of receiving or exercising this
Option.  The Company does not assume any responsibility to advise the Grantee on
such matters, which shall remain solely the responsibility of the Grantee.
 
(b)           The Grantee shall notify the Company in writing promptly and in
any event within ten (10) days after the date on which the Grantee first obtains
knowledge of any tax bureau inquiry, audit, assertion, determination,
investigation, or question relating in any manner to the Option granted or
received hereunder or Optioned Shares issued thereunder and shall continuously
inform the Company of any developments, proceedings, discussions and
negotiations relating to such matter, and shall allow the Company and its
representatives to participate in any proceedings and discussions concerning
such matters. Upon request, the Grantee shall provide to the Company any
information or document relating to any matter described in the preceding
sentence, which the Company, in its discretion, requires.
 
10            No Rights of Stockholder. The Grantee shall not be deemed for any
purpose to be a stockholder of the Company with respect to the Option except to
the extent that the Option shall have been exercised with respect thereto and,
in addition, a stock certificate shall have been issued theretofore and
delivered to the Grantee.
 
11            Amendment. Subject to the terms and conditions of the Plan, the
Board or a committee appointed by the Board to administer the Plan (the
“Committee”), whichever shall then have authority to administer the Plan, may
amend this Agreement with the consent of the Grantee when and subject to such
conditions as are deemed to be in the best interests of the Company and in
accordance with the purposes of the Plan.
 
12            Notices. Any communication or notice required or permitted to be
given hereunder shall be in writing, and, if to the Company, to its principal
place of business, attention: Secretary, and, if to the Grantee, to the address
as appearing on the records of the Company. Such communication or notice shall
be deemed given if and when (a) properly addressed and posted by registered or
certified mail, postage prepaid, or (b) delivered by hand.
 
13            Incorporation of Plan by Reference. The Option is granted pursuant
to the terms of the Plan, the terms of which are incorporated herein by
reference, and the Option shall in all respects be interpreted in accordance
with the Plan. In the event of any inconsistency between the Plan and this
Agreement, the Plan shall govern. The Board or the Committee, whichever
 
4

--------------------------------------------------------------------------------


shall then have authority to administer the Plan, shall interpret and construe
the Plan and this Agreement, and their interpretations and determinations shall
be conclusive and binding upon the parties hereto and any other person claiming
an interest hereunder, with respect to any issue arising hereunder or
thereunder.
 
14            Acknowledgement.  The Grantee acknowledges receipt of the copy of
the Plan attached hereto as Exhibit A.
 
15            Governing Law. The validity, construction and interpretation of
this Agreement shall be governed by and determined in accordance with the laws
of the State of New York.
 
[SIGNATURES ON NEXT PAGE]
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Option Agreement as of
the date above written.
 
 

        MEDIS TECHNOLOGIES LTD.                
 
By:
/s/ Robert K. Lifton       Name:  Robert K. Lifton       Title:    Chairman    
                                        GRANTEE:                     /s/ Jose
Mejia     Name:  Jose Mejia          

 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------


Exhibit A
 


 
2007 Equity Incentive Plan
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------


Exhibit B
 
 
 
WARRANT AGREEMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Exhibit B
 
 
 
MEDIS TECHNOLOGIES LTD.
 
WARRANT AGREEMENT
 
 
WARRANT AGREEMENT, dated as of September 19, 2008, between Medis Technologies
Ltd., a Delaware corporation (the “Company”), and Jose Mejia (the “Grantee”).
 
 
W I T N E S S E T H:
 
WHEREAS, on the date hereof, the Grantee and the Company entered into an
Employment Agreement (as amended, restated, modified or replaced, the
“Employment Agreement”) pursuant to which, among other things, the Company
agreed to grant to Grantee the warrant documented herein; and
 
 
WHEREAS, the Company’s Compensation Committee (the “Committee”) has determined
that it would be in the best interests of the Company to grant the warrant
documented herein.
 
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1    Grant of Warrant. Subject to the terms and conditions as set forth herein,
the Company hereby grants to the Grantee, as of date hereof, a warrant (the
“Warrant”) to purchase from the Company all or any part of an aggregate number
of 125,000 shares of common stock, $.01 par value per share (“Common Stock”), of
the Company (the “Warrant Shares”).
 
2    Vesting. Subject to such further limitations or conditions as set forth
herein, the Warrant shall become exercisable at a per share price of $2.38
(“Exercise Price”), the Grantee having the right hereunder to purchase from the
Company the indicated number of Warrant Shares upon exercise of the Warrant, on
and after such dates, in cumulative fashion:
 
Vesting Date
 
Number of Warrant Shares
           
September 19, 2009
 
50,000
           
September 19, 2010
 
25,000
           
September 19, 2011
 
50,000
           

 
The Warrant may not be exercised with respect to less than 100 Warrant Shares
(or the Warrant Shares then subject to purchase under the Warrant, if less than
100 shares) or for any fractional shares.
 
3    Termination of Warrant. (a)  The Warrant, to the extent not previously
exercised, shall terminate and become null and void on September 19, 2015 (the
“Warrant Expiration Date”).
 
(b) Subject to the provisions of Section 4 hereof, and except as otherwise
provided in this Section 3, upon the Grantee’s ceasing for any reason to be
employed by the Company or a subsidiary thereof pursuant to the terms of the
Employment Agreement or otherwise (such occurrence being a “termination of the
Grantee’s employment”), the Warrant, to the extent not previously exercised,
shall terminate and become null and void twelve (12) months after such
termination of the Grantee’s employment, or upon the Warrant Expiration Date,
whichever occurs first.
 

--------------------------------------------------------------------------------


(c) Upon a termination of the Grantee’s employment for Cause (as defined in the
Company’s 2007 Equity Incentive Plan, as amended (the “Plan”)) or if following
the Grantee’s termination of employment, circumstances arise or are discovered
with respect to the Grantee that would have constituted Cause for termination of
employment, the Warrant, to the extent not previously exercised, shall terminate
and become null and void immediately upon such termination of the Grantee’s
employment (or when such circumstances arise or are discovered).
 
(d) Subject to the provisions of Section 4 hereof, and except as otherwise
provided in this Section 3 (other than Section 3(b)), upon a termination of the
Grantee’s employment by reason of permanent disability (within the meaning of
Section 22(e)(3) of the Code) or by reason of the death of the Grantee, the
Warrant, to the extent not previously exercised, shall terminate and become null
and void twelve (12) months after such termination of the Grantee’s employment,
or upon the Warrant Expiration Date, whichever occurs first.
 
4    Exercisability. (a)  Upon a termination of the Grantee’s employment for any
reason, pursuant to the terms of the Employment Agreement or otherwise, the
Warrant shall be exercisable only to the extent that the Warrant is vested and
is in effect on the date of such termination of the Grantee’s employment.
Notwithstanding the foregoing, the Warrant shall immediately vest in full, to
the extent unvested, and be fully exercisable to the extent unexercised, upon
any termination of Grantee’s employment by the Company without Cause or by
Executive for Good Reason (as defined in the Employment Agreement).
 
(b) To the extent exercisable, the Warrant may be exercised by a legal
representative on behalf of the  Grantee in the event of such permanent
disability, or, in the case of the death of the Grantee, by the estate of the
Grantee or by any person or persons who acquired the right to exercise the
Warrant by bequest or inheritance or by reason of the death of the Grantee.
 
5    Manner of Exercise. (a)  The Warrant may be exercised in full at one time
or in part from time to time for the number of Warrant Shares then exercisable
by giving written notice, signed by the person exercising the Warrant, to the
Company, stating the number of Warrant Shares with respect to which the Warrant
is being exercised and the date of exercise thereof, which date shall be at
least five days after the giving of such notice.
 
(b) Full payment by the Grantee of the Exercise Price for the Warrant Shares
purchased shall be made on or before the exercise date specified in the notice
of exercise by delivery of (i) cash or a check payable to the order of the
Company in an amount equal to such Exercise Price, (ii) shares of Common Stock
owned by the Grantee having a Fair Market Value (as defined in the Plan) equal
in amount to such Exercise Price, or (iii) any combination of the preceding
clauses (i) and (ii).
 
2

--------------------------------------------------------------------------------


(c) The Company shall be under no obligation to issue any Warrant Shares unless
the person exercising the Warrant, in whole or in part, shall give a written
representation and undertaking to the Company which is satisfactory in form and
substance to counsel for the Company and upon which, in the opinion of such
counsel, the Company may reasonably rely, that he or she is acquiring such
Warrant Shares for his or her own account as an investment and not with a view
to, or for sale in connection with, the distribution of any such Warrant Shares,
and that he or she will make no transfer of the same except in compliance with
any rules and regulations in force at the time of such transfer under the
Securities Act of 1933, or any other applicable law.
 
(d) Upon exercise of the Warrant in the manner prescribed by this Section 5,
delivery of a certificate for the Warrant Shares then being purchased shall be
made at the principal office of the Company to the person exercising the Warrant
within a reasonable time after the date of exercise specified in the notice of
exercise.
 
6    Non−Transferability of Warrant. The Warrant shall not be assignable or
transferable by the Grantee other than by will or the laws of descent and
distribution, and shall be exercisable during the lifetime of the Grantee only
by the Grantee. The Warrant shall terminate and become null and void immediately
upon the bankruptcy of the Grantee, or upon any attempted assignment or transfer
except as herein provided, including without limitation, any purported
assignment, whether voluntary or by operation of law, pledge, hypothecation or
other disposition, attachment, trustee process or similar process, whether legal
or equitable, upon the Warrant.
 
7    Effect of Certain Changes.
 
(a) General. With respect to Common Stock, in the event of a subdivision of the
outstanding shares of the Company, any payment of a stock dividend (distribution
of bonus shares), a recapitalization, a reorganization (which may include a
combination or exchange of shares), a consolidation, a stock split, a reverse
stock split, a spin-off or other corporate divestiture or division, a
reclassification or other similar occurrence, the Committee shall make such
adjustments as determined by the Committee to be appropriate in order to adjust
(i) the number of Warrant Shares available for grant hereunder and (ii) the
exercise price per Warrant Share hereunder; provided, however, that any
fractional Warrant Shares resulting from such adjustment shall be rounded down
to the nearest whole Warrant Share and that the Company shall have no obligation
to make any cash or other payment with respect to such fractional Warrant
Shares.
 
(b) Merger and Sale of Company.  In the event of (i) a sale of all or
substantially all of the assets of the Company; or (ii) a sale (including an
exchange) of all or substantially all of the shares of Common Stock of the
Company; (iii) a merger, consolidation, amalgamation or like transaction of the
Company with or into another corporation; (iv) a scheme of arrangement for the
purpose of effecting such sale, merger or amalgamation; or (v) such other
transaction that is determined by the Committee to be a transaction having a
similar effect (all such transactions being herein referred to as a
“Merger/Sale”), then, without the Grantee’s consent and action:
 
3

--------------------------------------------------------------------------------


(1) The Committee in its sole and absolute discretion may cause the Warrant, or
portion thereof outstanding, to be assumed or an equivalent award shall be
substituted by such successor corporation of the Merger/Sale or any parent or
affiliate thereof as determined by the Board (as defined below) is its
discretion (the “Successor Corporation”), under substantially the same terms as
the Warrant. For the purposes of this clause (b)(1), the Warrant shall be
considered assumed if, following a Merger/Sale, the Warrant confers on the
Grantee the right to purchase or receive, for each Warrant Share underlying the
Warrant immediately prior to the Merger/Sale, either (i) the consideration
(whether stock, cash, or other securities or property) distributed to or
received by holders of shares of Common Stock in the Merger/Sale for each
Warrant Share underlying the Warrant held on the effective date of the
Merger/Sale (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock), which may be subject to vesting and other terms as determined by
the Committee in its sole discretion, or (ii) regardless of the consideration
received by the holders of shares of Common Stock in the Merger/Sale, solely
shares (or their equivalent) of the Successor Corporation at a value to be
determined by the Committee in its discretion, which may be subject to vesting
and other terms as determined by the Committee in its discretion. The foregoing
shall not limit the Committee authority to determine, in its sole discretion,
that in lieu of such assumption or substitution of this Warrant for a warrant or
option of the Successor Corporation, this Warrant will be substituted for any
other type of asset or property, including under clause (b)(2) hereunder.
 
(2) In the event that the Successor Corporation does not agree to assume the
Warrant or to substitute an equivalent warrant or option, then the Committee may
(but shall not be obligated to), in lieu of such assumption or substitution of
the Warrant and in its sole discretion, (i) provide for the Grantee to have the
right to exercise the Warrant, or otherwise for the acceleration of vesting of
the Warrant, as to all or part of the Warrant Shares, including Warrant Shares
covered by the Warrant which would not otherwise be exercisable or vested, under
such terms and conditions as the Committee shall determine, including the
cancellation of the Warrant to the extent not exercised upon closing of the
Merger/Sale; and/or (ii) provide for the cancellation of the Warrant at the
closing of such Merger/Sale, and payment to the Grantee of an amount in cash as
determined by the Committee to be fair in the circumstances, subject to such
terms and conditions as determined by the Committee.
 
(c) Reservation of Rights. Except as expressly provided in this Section 7, the
Grantee shall have no rights by reason of any subdivision or consolidation of
shares of any class or the payment of any stock dividend (bonus shares), any
other increase or decrease in the number of shares of any class or by reason of
any dissolution, liquidation, Merger/Sale, or consolidation, divestiture or
spin-off of assets or shares of another company. Any issue by the Company of
shares of any class, or securities convertible into shares of stock of any
class, shall not affect, and no adjustment by reason thereof shall be made with
respect to, the number, type or price of Warrant Shares subject to the Warrant.
The grant of the Warrant shall not affect in any way the right of power of the
Company to make adjustments, reclassifications, reorganizations or changes of
its capital or business structures or to merge or to consolidate or to dissolve,
liquidate or sell, or transfer all or part of its business or assets or engage
in any similar transactions.
 
4

--------------------------------------------------------------------------------


8    No Special Employment Rights. Neither the granting of the Warrant nor its
exercise shall be construed to confer upon the Grantee any right with respect to
the continuation of his or her employment by the Company (or any subsidiary of
the Company) or interfere in any way with the right of the Company (or any
subsidiary of the Company), subject to the terms of the Employment Agreement to
the contrary, at any time to terminate such employment or to increase or
decrease the compensation of the Grantee from the rate in existence as of the
date hereof.
 
9    Tax Consequences.  (a)  All tax consequences under any Applicable Law which
may arise from the grant of this Warrant or the exercise thereof, the sale or
disposition of any Warrant Shares granted hereunder or issued upon exercise of
this Warrant or from any other action of the Grantee in connection with the
foregoing shall be borne and paid solely by the Grantee, and the Grantee shall
indemnify the Company, and its subsidiaries and affiliates, and shall hold them
harmless against and from any liability for any such tax or penalty, interest or
indexation thereon. The Grantee agrees to, and undertakes to comply with, any
ruling, settlement, closing agreement or other similar agreement or arrangement
with any tax authority in connection with the foregoing which is approved by the
Company.  The Grantee is advised to consult with a tax advisor with respect to
the tax consequences of receiving or exercising this Warrant.  The Company does
not assume any responsibility to advise the Grantee on such matters, which shall
remain solely the responsibility of the Grantee.
 
(b) The Grantee shall notify the Company in writing promptly and in any event
within ten (10) days after the date on which the Grantee first obtains knowledge
of any tax bureau inquiry, audit, assertion, determination, investigation, or
question relating in any manner to the Warrant granted or received hereunder or
Warrant Shares issued thereunder and shall continuously inform the Company of
any developments, proceedings, discussions and negotiations relating to such
matter, and shall allow the Company and its representatives to participate in
any proceedings and discussions concerning such matters. Upon request, the
Grantee shall provide to the Company any information or document relating to any
matter described in the preceding sentence, which the Company, in its
discretion, requires.
 
10  No Rights of Stockholder. The Grantee shall not be deemed for any purpose to
be a stockholder of the Company with respect to the Warrant except to the extent
that the Warrant shall have been exercised with respect thereto and, in
addition, a stock certificate shall have been issued theretofore and delivered
to the Grantee.
 
11  Amendment.  The Board of Directors of the Company (the “Board”) or the
Committee may on behalf of the Company amend this Agreement with the consent of
the Grantee when and subject to such conditions as are deemed to be in the best
interests of the Company.
 
12  Notices. Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, attention: Secretary, and, if to the Grantee, to the address as
appearing on the records of the Company. Such communication or notice shall be
deemed given if and when (a) properly addressed and posted by registered or
certified mail, postage prepaid, or (b) delivered by hand.
 
5

--------------------------------------------------------------------------------


13  Governing Law. The validity, construction and interpretation of this
Agreement shall be governed by and determined in accordance with the laws of the
State of New York.
 
[SIGNATURES ON NEXT PAGE]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Warrant Agreement as of
the date above written.
 
 
 
 

        MEDIS TECHNOLOGIES LTD.                
 
By:
/s/ Robert K. Lifton       Name:  Robert K. Lifton       Title:    Chairman    
                                        GRANTEE:                     /s/ Jose
Mejia     Name:  Jose Mejia          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

